Exhibit Consent of Independent Registered Public Accounting Firm We consent to the use, in this Registration Statement of aVinci Media Corporation on Form S-1/A of our report for Sequioa Media Group, LLC, dated February 22, 2008 except for Note 12 which is dated June 9, 2008, appearing in the Prospectus, which is part of the Registration Statement. We also consent to the reference to our firm under the caption "Experts" in such prospectus. /s/ Tanner LC Tanner LC Salt Lake City, Utah January 13, 2008
